DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 23 February, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the following limitation appears vague and/or not clear: determining, using a processor and without additional human input, that the interaction session has concluded, wherein the determining comprises determining that the interaction session has not concluded responsive to identifying that another at least one user input is contextually related to the at least one output and determining an explanation of the at least one output, [see claim 1, lines 9-13]. The phrase is not clear and appears ambiguous with respect to determining.
The limitations of independent claims11 and 20 parallel claim 1; therefore, they are rejected under the same rationale. Claims 2-10 and 12-19 are rejected based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karashchuk et al. US Patent Application Publication No. 2017/0132019 A1 in view of D’Agostino et al. US Patent Application Publication No. 2018/0097889 A1.

Regarding claim 1,  Karashchuk et al. teach, a method, [note: Abstract, “Systems and processes for operating an intelligent automated assistant” ] comprising: 
receiving, at an information handling device, an indication to begin an interaction session, wherein the interaction session comprises receiving at least one user input and providing at least one output responsive to the at least one user input [note: Abstract, “User input can be received and in response to receiving the user input, the user input can be displayed as a first message in the GUI.”; Figure 7A digital assistant system; Figure 7B; paragraph 0200 digital assistant may have different configurations and components; paragraph 0245 “an interaction session can be initiated by an initial request from a user and the messages in the interactive session can each be relevant to the initial request.” ]; 
receiving another at least one user input after the at least one output, wherein the another at least one user input queries the digital assistant for an explanation of the at least one output [note:  Figure 2 (261) other input control devices; paragraph 0045; Figure 2B (280) event recognizer; Figure 11A (1110) “RECEIVE SECOND USER INPUT INCLUDING TEXT”; paragraph 0036 continuous dialogue ];
determining, using a processor and without additional human input, that the interaction session has concluded, wherein the determining comprises determining that the interaction session has not concluded responsive to identifying that another at least one user input is contextually related to the at least one output and determining an explanation of the at least one output [note:  paragraph 0083 “the contextual information that accompanies the user input can include sensor information … device location”; paragraph 0112 “processing module 728 can optionally obtain contextual information associated with the user input from the user device”; paragraph 0246, “Detecting user input can include, for example, detecting the push of a button on the electronic device or detecting the selection of an affordance on the electronic device … can sampled audio containing utterance … can process the sampled audio data to locally to determine the actionable intent and generate the corresponding task flow.”; paragraph 0276 “The contextual state associated with the message 1022 can include location information of the electronic device 900 at the time the message was generated … The user intent can be derived from the user input”;  paragraph 0084 “digital assistant client module 229 can also elicit additional input from the user via a natural language dialogue”; also see paragraph 0234  system may invoke additional information to disambiguate output ]; and 
responsive to determining that the interaction session has not concluded, providing another at least one output that is contextually responsive to the another at least one user input, wherein the another at least one output is responsive to the at least another at least one user input and conversationally related to the at least one user input [note: Abstract, “The process can cause an action to be performed in accordance with a user intent derived from user input. A response based on the action can be displayed as a second message in the GUI.”; Figure 9; paragraph 0036 interactions may be extended over a period of time; paragraph 0054 session initiation protocol for instant messaging; paragraphs 0245-0246 interaction sessions between users and digital assistant include time based history; paragraph 0084 system can elicit further information ] .
Although Karashchuk et al. teach the invention as cited above, they do not explicitly teach responsive to determining that the interaction session has not concluded, providing another at least one output that is contextually responsive to the another at least one user input; however D’Agostino et al. teaches a contextual analyzer module that analyzes context data associated with interaction sessions and determines session start and end session information [note:  paragraph 0064 “the context analyzer module 402 only analyzes the set of context data associated with the interaction session”; paragraph 0065 “interaction request is detected”, the system determines and detects session start that have ended and sessions that are active; paragraph 0070 virtual chat sessions; paragraph 0071 determines start/end times for sessions ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward interactive sessions between a user and a computer device. D’Agostino et al. further details interaction sessions start and end times with respect to contextual input based on an interaction querying system and standard database technology.

Claim 2: The method of claim 1, wherein the at least one output comprises a suggestion associated with a user query of the at least one user input [note: Karashchuk et al., Figure 9 (910), (912) ] .
Claim 3: The method of claim 1, wherein the at least one output comprises a clarification query associated with a user query of the at least one user input [note: Karashchuk et al., paragraph 0280, “At block 1108, a request for additional information related to the media object can be displayed as a second message. For example as shown in FIG. 12C, second message 1206 can be displayed in GUI 1202. In this example, second message 1206 includes the request "What should I do with it?" It should be recognized that in other examples, the second message can include a different request related to the media object. In particular, the second message can include a request for clarification of the user's intent with respect to the media object. The request can thus prompt the user to more fully define the user's intent for providing the media object. Second message can be generated and displayed by the digital assistant in response to the media object of block 1104.system prompts user to ask further questions” ] .
Claim 4: The method of claim 3, wherein the another at least one user input comprises elaboration input responsive to the clarification query [note: Karashchuk et al., paragraph 0280, means for further questions to be asked ] .
Claim 5: The method of claim 1, wherein the at least one output comprises a satisfaction query [note: Karashchuk et al., Figure 9 ] .
Claim 6: The method of claim 5, wherein the another at least one user input comprises input responsive to the satisfaction query and wherein the another at least one output comprises at least one of a query and a statement [note: Karashchuk et al., Figure 9 ] .
Claim 7: The method of claim 1, wherein the another at least one user input comprises another user query, wherein the another user query is associated with the at least one output [note: Karashchuk et al., Figure 2B (273) active event recognizer determination module ] .
Claim 8: The method of claim 7, wherein the another user query comprises a clarification query [note: Karashchuk et al., paragraph 0280, “the second message can include a request for clarification” ] .
Claim 9: The method of claim 1, wherein the another at least one output comprises an explanation output associated with the at least one output [note: Karashchuk et al., paragraph 0246 ] .
Claim 10: The method of claim 9, wherein the explanation output comprises references supporting the at least one output [note: Karashchuk et al., paragraph 0246].
 The limitations of claims 11-20 parallel claims 1-10 above, therefore they are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. In the remarks Applicant’s representative argued the following:
ARGUMENT: The claims have been amended the prior art Karashchuk et al. and D’Agostino et al. do not teach the amended limitation.  
RESPONSE: In response to applicant's argument, the examiner respectfully maintains the prior art rejection.  Karashchuk et al. does teach “one or more interactive sessions” and  “an interactive session can be initiated by an initial request from the user and messages in the interactive session can be relevant to the initial request” [see paragraph 0245]. Further Karashchuk et al. teach, “The process can cause an action to be performed in accordance with a user intent derived from the user input.” [see: abstract].  Karashchuk et al. teaches the interactions may be continuous (i.e. a further explanation to the inquiry), see paragraph 0036 “There are numerous other ways to interact with the user in a continuous dialogue”; paragraph 0084 “digital assistant client module 229 can also elicit additional input from the user via a natural language dialogue”; also see paragraph 0234  system may invoke additional information to disambiguate output. Secondary reference D’Agostino et al. teaches means for detecting that an interactive session has concluded and multiple interactive sessions [note: paragraphs 064-0065, “The other interactive sessions can include previous interactive sessions that have ended and/or active interaction sessions”; Abstract, a plurality of interactive sessions (including a first interactive session and other interactive sessions), and claims 1-4 “second interaction session”]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169